El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
El 18 de febrero de 1931, Antonio B. Barceló y Miguel *228Martorell, alegando ser los candidatos nominados por el par-tido Unión de Puerto Rico, para los cargos de Comisionado Residente de Puerto Rico en Washington y Miembro de la Junta de Revisión e Igualamiento de Puerto Rico, respec-tivamente, y alegando además, que Eduardo J. Saldaña, Se-cretario Ejecutivo de Puerto Rico, se había negado como tal a registrar e inscribir sus candidaturas én los libros de su oficina, a fin de certificarlas y remitirlas en su oportuni-dad a la Junta Insular de Elecciones de Puerto Rico, para ser impresas en la papeleta electoral que habrá de usarse en las elecciones generales de 1932, solicitaron de esta Corte Su-prema que expidiera un auto de mandamus dirigido al dicho Eduardo J. Saldaña, Secretario Ejecutivo de Puerto Rico, ordenándole que hiciera lo que se había negado a ha-cer, ya que lo que se le había pedido constituía el cumpli-miento por su parte de un deber ministerial resultante de su cargo o empleo.
Examinada la solicitud, se expidió un mandamiento dirigido al Secretario Ejecutivo para que compareciera ante la corte el 26 de febrero de 1931, a mostrar causa, si alguna tuviere, a virtud de la cual no debiera expedirse el auto so-licitado.
En el día señalado compareció el secretario y for-muló su contestación por escrito oponiéndose al libramiento del auto. Comparecieron también los peticionarios. La “Alianza Puertorriqueña, de los partidos Unión de Puerto Rico y Republicano Puertorriqueño”, representada por su Presidente Rafael Cuevas Zequeira, solicitó permiso para intervenir como parte interesada en el procedimiento. Se opusieron los peticionarios y la corte, vista la ley especial sobre la materia, negó la intervención, pero permitió a la “Alianza” comparecer como amicus curiae. Informaron oralmente los abogados de los peticionarios, del Secretario Ejecutivo y del Amicus Ctoriae. Presentaron su prueba los peticionarios y el demandado, terminando la vista al día si-guiente, 27 de febrero de 1931. Tanto los peticionarios como *229el demandado enmendaron su solicitud los primeros y su contestación el segundo, sustituyendo dichos documentos en-mendados los primitivamente archivados. En vez de nuevos informes orales, se acordó que las partes y el amicus curiae presentaran alegatos por escrito, como los presentaron, en efecto, quedando el caso finalmente sometido a la decisión del tribunal, el 2 de abril de 1931.
A nuestro juicio la solicitud de mandamus debe ser de-negada. Expondremos las razones que tenemos para ello. Las conclusiones de hecho se entresacan de las alegaciones y las pruebas. La ley reguladora del caso es breve y sencilla. La jurisprudencia sería susceptibly de un estudio mucho más amplio del que el tiempo de que disponemos nos per-mitirá hacer. Eso no obstante nos referiremos a la fundamental aplicable.
En el año de 1924 existían en la. Isla de Puerto Rico como partidos políticos principales, debidamente constituidos, la “Unión de Puerto Rico” y el “Republicano Puertorriqueño”. Ambos celebraron asambleas para tratar de cierto movimiento de acercamiento iniciado por sus jefes. La del primero tuvo lugar en San Grermán. La del segundo en Mayagüez, Como resultado quedó concertada una coalición bajo el nombre de “Alianza Puertorriqueña”, de acuerdo con las siguientes bases:
. . (b) La Alianza Puertorriqueña asumirá y ejercitará todos los poderes y prerrogativas que competen a los dos partidos históricos de Puerto Rico, denominados partido Unión de Puerto Rico y Repu-blicano Puertorriqueño.
“(e) La Alianza Puertorriqueña encaminará todos sus esfuerzos a la consagración del pleno gobierno propio para alcanzar la sobera-nía del Pueblo de Puerto Rico, dentro de la soberanía de los Estados Unidos. . .”
A virtud del pacto, quedó constituido el organismo directivo central de la “Alianza” por quince miembros pro-pietarios y quince suplentes, siete de ellos, propietarios y suplentes, designados por la asamblea del partido “Unión *230de Puerto Bico”, de una lista de veinte y uno suministrada por la asamblea del partido “Bepúblicano Puertorriqueño”, y otros siete, propietarios y suplentes, designados por la •Asamblea del partido “Bepúblicano Puertorriqueño”, de una lista de veinte y uno suministrada por la asamblea del partido “Unión de Puerto Bico”, debiendo designarse el miembro restante, propietario y suplente, unánimemente por los catorce miembros propietarios.
La constitución de los comités locales se pactó en forma semejante: siete miembros, de ellos tres unionistas, tres re-publicanos y el séptimo designado por el Comité Directivo Central. Expresamente se acordó que “El Comité Direc-tivo elegirá los miembros de los comités locales de la Coa-lición dentro de las personas que formen, en los respectivos municipios, el organismo local de dicho partido, siempre que puedan encontrarse personas afectas a la coalición; en otro caso podrá ser la elección, en todo o-en parte, fuera de los Comités. Los miembros de cada partido en dichos Comités asumirán las funciones correspondientes al partido que re-presenten a los efectos de las leyes electorales y municipales.”
Los miembros del Comité Directivo de'la “Alianza” de-signados unánimemente por la asamblea de la “Unión de Puerto Bico”, fueron: Propietarios: Antonio B. Barceló, Je-sús Benitez, Alfonso Lastra Charriez, Arturo González Prado, Arsenio Martínez, Miguel Guerra-Mondragón y Nicolás San-tini. Suplentes: Juan Hernández López, José Castillo, Emilio. González, José P. Aponte, Genaro Cautiño, Adriano Gon-zález y Carlos Brunet del Valle.
El acta de la. Asamblea General Extraordinaria de la “Unión de Puerto Bico” celebrada en San Germán en los días 4 y 5 de mayo de 1924, termina así:
“A propuesta del señor Barceló, fué acuerdo enviar un saludo fraternal a los asambleístas republicanos reunidos en la ciudad de Ma-yagiiez, y a su ilustre Presidente, así como a los veteranos consejeros de la Unión señores Francisco de Paula Acuña, Eduardo Giorgetti y Cayetano Coll y Tosté. También, a moción del señor Barceló, fué *231acuerdo consignar en acta nn voto de gracias para el Comisionado de Puerto Rico, residente en Washington, señor Córdova Dávila, por la patriótica labor que viene realizando en pro de los intereses de Puerto Rico.
“Los señores Rafael Cuevas Zequeira y Juan Hernández López, pronuncian elocuentes discursos exaltando el patriotismo demostrado por las asambleas de los dos partidos históricos constituyendo la Alianza Puertorriqueña, y clausuró el acto el señor Barceló con estas palabras pronunciadas en Ponce por el fenecido patricio don Román Baldorioty de Castro en la célebre asamblea en que se constituyó el partido autonomista puertorriqueño: ‘Gloria a Dios en las alturas y paz en la tierra a los hombres de buena voluntad.’
“Y se disolvió la asamblea.’’
Con esas palabras se cierran las actuaciones del partido “Unión de Puerto Rico” separadamente, según el libro ofi-cial en que se deja constancia de ellas, presentado como prueba por los mismos peticionarios. Figuran a la página 126 de dicho libro. El próximo asiento, que comienza- a la página 127, está fechado más de cinco años después, el 2 de agosto de 1929.
Así las cosas, celebrada la coalición, el comité directivo central comenzó a actuar en' seguida, y constituidos los co-mités locales, se desarrolló a través de ellos la vida de la nueva organización política formada.
En el propio año de 1924 celebráronse elecciones genera-les en Puerto Rico y a ellas acudió la “Alianza Puertorri-queña”, conservando su personalidad los partidos que la formaban, presentando cada uno sus candidatos, que figura-ron en la papeleta electoral bajo el nombre e insignia de cada partido. Los candidatos eran los mismos y recibieron bajo el símbolo de la Unión 132,755 votos y bajo el del par-tido Republicano 30,286. En esas elecciones generales de 1924, concurrieron además a las urnas, los partidos “Socia-lista” y “Constitucional Histórico” que depositaron bajo sus símbolos respectivos 56,103 y 34,576 votos. Sólo 1,041 vo-tantes más intervinieron, representando otras organizaciones políticas.
*232Una mayoría completa, que dio a los partidos Unionista y Republicano coaligados en la “Alianza” el control abso-luto del Senado y de la Cámara por un período de cuatro años fué, pues, el resultado final de las elecciones de 1924. Cómo se desenvolvió y actuó la “Alianza” durante ese pe-ríodo no consta por completo de los autos. El libro que debe dar fe de sus actos oficiales, no está ante nosotros. La “Alianza” no es parte en este procedimiento. Lo que sí apa-rece de los autos es que constituida la Legislatura de tal modo, esto es, con una mayoría absoluta aliancista, pasó una ley que fué aprobada el 7 de mayo de 1927, a virtud de la cual la Ley Electoral fué enmendada, quedando sus secciones 40 y 42 redactadas como sigue:
“Sección 40. — Ninguna persona podrá ser candidato para más de un cargo ni para un mismo cargo en dos o más candidaturas dis-tintas. Si hubiese sido nombrada para dos o más cargos en una o más candidaturas, ó para un mismo cargo en dos o más candidaturas, elegirá aquel y aquella en que prefiera que su nombre aparezca como candidato. Si el candidato dejare de hacer dicha elección con ante-rioridad a las doce del día del treinta de septiembre, se designará su nombre en la candidatura y para el cargo a que fué propuesto pri-meramente. Si fuere imposible determinar el cargo o la candidatura para que hubiese sido primeramente propuesto, entonces será desig-nado para aquel o aquella en que figure en primer lugar en la peti-ción o certificación en que se nombre.”
“Sección 42. — El nombre y emblema que usaren para distinguirse en las'papeletas electorales cada uno de los partidos políticos princi-pales u'organizados, serán los mismos que usaron dichos partidos en las precedentes elecciones, a menos que se notifique un cambio de nom-bre o emblema al Secretario Ejecutivo de Puerto Rico en o antes del día 20 de septiembre del año de las elecciones en las cuales deberán usarse.
“Ningún partido político adoptará 'como nombre o emblema un nombre o emblema que se hubiere usado o adoptado previamente por otro partido político, en todo o en parte, si ese otro partido todavía reclama y usa dicho nombre o emblema. Ningún partido político em-pleará como divisa en las papeletas electorales la bandera o el escudo de armas de los Estados Unidos o de Puerto Rico. El Secretario Ejecutivo de Puerto Rico queda por la presente autorizado para ne-*233garse a aceptar y se le ordena que se niegue a aceptar cualquier nombre o emblema de un partido político que fuere presentado para su registro o archivo en su oficina que infrinja las disposiciones de esta sección. Si cualquier partido político dejare de registrar un emblema con el Secretario Ejecutivo de Puerto Rico, en o antes del día 20 de septiembre del año de las elecciones en que hubiere de em-plearse, según se requiere por esta Ley, el Secretario Ejecutivo de-signará un emblema para ese partido, el cual emblema deberá usarse para distinguir a dicho partido en la papeleta oficial.
“Cualquier partido político principal u organizado que quisiese cambiar su nombre o divisa podrá hacerlo mediante una certificación del organismo director central de dicho partido radicada en la Secre-taría Ejecutiva, sin que por esto tal partido pierda los derechos y privilegios que la ley le concede como tal partido principal u organi-zado; Disponiéndose, que los partidos que en las elecciones anterio-res fueron a las urnas aliados o coali'gados, inscribiendo candidaturas separadas en las cuales figuraban en todo o en parte los mismos can-didatos para iguales cargos, podrán inscribir en la Secretaría Eje-cutiva de Puerto Rico, a petición del organismo central directivo de dicha alianza o coalición, un'nombre general para dicha alianza o coalición y una insignia que contenga las insignias de cada uno de los partidos aliados o coaligados, y debajo de la misma se ins-cribirá una sola candidatura de acuerdo con las prescripciones de la sección 40 de la Ley Electoral y de Inscripciones tal y como ha sido enmendada por la presente; Disponiéndose, además, que la alianza o coalición que concurra a las urnas bajo un mismo nombre o divisa tal y como se determina en el ‘Disponiéndose’ anterior, será considerada como un solo partido' con las mismas prerrogativas, de-rechos y deberes, que de acuerdo con la ley, tienen los partidos que la integran, y en lo sucesivo será considerada como partido principal u organizado, de acuerdo con el número de votos que obtenga en la elección, según se prescribe en esta Ley.
“El 20 de septiembre, o antes, del año en que se celebraren unas elecciones, cada candidato para Senador por acumulación o Repre-sentante por acumulación podrá presentar al Secretario Ejecutivo de Puerto Rico una divisa sencilla y distinguible para que se coloque al lado de su nombre en la papeleta electoral. Ningún candidato por acumulación podrá usar divisa alguna que sea igual o similar a la divisa que se hubiere previamente adoptado y registrado, y el. dere-cho al uso de la cual todavía se reclama por otro candidato o partido político. Ningún candidato empleará como divisa la bandera o el *234escudo de armas de los Estados Unidos o de Puerto Rico. La prio-ridad en el orden de presentación de las divisas, se determinará por las fechas en que se presenten al Secretario Ejecutivo de Puerto Rico para ese fin. Si dos o más divisas iguales o similares en todo o en parte, le fueren presentadas al mismo tiempo, el Secretario Eje-cutivo decidirá por sorteo a cuál de ellas corresponde la prioridad. Dicho sorteo se verificará a presencia de las personas o partes afec-tadas e interesadas, o de sus representantes, quienes deberán residir en San Juan. Dichos representantes serán designados por las perso-nas o partes interesadas en todos los casos en que dichas personas o partes no archiven sus divisas personalmente.
“El Secretario Ejecutivo enviará el 26 de septiembre del año en que se celebraren elecciones, a la Junta Insular de Elecciones, úna relación certificada de las divisas de todos los partidos políticos y de los candidatos por acumulación, para ser.impresas en las papeletas electorales de aquel año, y dicho certificado irá acompañado de dibujos hechos ad hoc, de aquellas divisas que fueren distintas a las que se hubieren usado en las elecciones precedentes.”
Vigente la enmienda, el Comité Directivo de la “Alianza Puertorriqueña”, adoptó la siguiente
“RESOLUCION
“PoR cuanto: En virtud de resoluciones idénticas, aprobadas por las asambleas generales de los partidos ‘Unión de Puerto Rico’ y ‘Republicano Puertorriqueño’, celebradas en las ciudades de San Germán y Mayagüez en los días 5 y 6, y 3, 4, y 5 de mayo de 1924, respectivamente, dichos partidos constituyeron una alianza o coali-ción política bajo el nombre de ‘Alianza Puertorriqueña’;
“PoR cuanto: De acuerdo también con resoluciones aprobadas por dichas asambleas, la ‘Alianza Puertorriqueña’ asumiría y ejer-cería todos los poderes y prerrogativas que competen a los dos par-tidos históricos de Puerto Rico, denominados ‘Partido Unión de Puerto Rico’, y ‘Partido Republicano Puertorriqueño’;
“PoR cuanto: El Comité Directivo de la ‘Alianza Puertorri-queña’ fué autorizado para determinar la forma de llevar al ticket electoral los candidatos de la misma, entendiéndose que los partidos aliados habrían de conservar su personalidad, nombres e insignias res-pectivas ;
‘ ‘ Por cuanto : La sección 42 de la Ley Electoral y Inscripciones, según fué enmendada por la Ley de 7 de mayo de 1927, dispone que—
“ ‘Cualquier partido político principal u organizado que quisiese *235cambiar su nombre o divisa podrá hacerlo mediante una certificación del organismo director central de dicho partido radicada en la Se-cretaría Ejecutiva, sin que por esto tal partido pierda los derechos y privilegios que la ley le concede como tal partido principal u orga-nizado; Disponiéndose, que los partidos que en las elecciones ante-riores fueron aliados o coaligados, inscribiendo candidaturas separa-das en las cuales figuraban en todo o en parte los mismos candidatos para iguales cargos, podrán inscribir en la Secretaría Ejecutiva de Puerto Rico, a petición del organismo central directivo de dicha alianza o coalición, un nombre general para dicha alianza o coalición, y una insignia que contenga las insignias de cada uno de los partidos aliados o coaligados, y debajo de la misma se inscribirá una sola can-didatura de acuerdo con las mismas prescripciones de la sección 40 de la Ley Electoral y de Inscripciones tal y como ha sido enmendada por la presente; Disponiéndose, además, que la alianza o coalición que concurra a las urnas bajo un mismo nombre o divisa tal y como se determina en el ‘Disponiéndose’ anterior, será considerada como un solo partido con las mismas prerrogativas, derechos y deberes, que de acuerdo con la ley tienen los partidos que la integran, y en lo su-cesivo será considerada como partido principal u organizado, de acuerdo con el número de votos que obtenga en la elección, según se prescribe en esta Ley.’
“Por cuanto: El Partido ‘Unión de Puerto Rico’ y el partido ‘Republicano Puertorriqueño’ fueron aliados a las urnas en las elec-ciones de 1924, inscribiendo candidaturas separadas por cada partido, pero conteniendo los mismos candidatos para todos los cargos que se votaron en dichas elecciones;
‘ ‘ PoR cuanto : Es procedente que uno y otro partido inscriban en la Secretaría Ejecutiva de Puerto Rico dicha Alianza con el nombre ya adoptado para la misma, o sea ‘Alianza Puertorriqueña’, con el fin de que figure en el ticket electoral como un partido político y bajo la insignia o emblema de dicha Alianza Puertorriqueña se ins-criban todos los candidatos de la misma, de acuerdo con las prescrip-ciones de la sección 40 de la Ley Electoral y de Inscripciones, asu-miendo la ‘Alianza Puertorriqueña’ todos los derechos, privilegios y prerrogativas que por las leyes correspondan a los referidos partidos aliados, ‘Unión de Puerto Rico’ y ‘Republicano Puertorriqueño’;
“Por cuanto: Es pertinente adoptar como emblema o insignia de la ‘Alianza Puertorriqueña’ el ya adoptado anteriormente por el Comité Directivo e inscrito en la Secretaría Ejecutiva de Puerto Rico, o sear
“ ‘Una balanza con sus platillos al fiel, que tenga sobre sí el nom-*236bre ‘Alianza Puertorriqueña’ y que integre al propio tiempo los nom-bres de los dos partidos históricos: “Unión de Puerto Rico” y “Re-publicano Puertorriqueño”,' con sus respectivas insignias: las dos manos y el águila.’
“PoR tanto, Resuélvese por el Comité Directivo de la Alianza Puertorriqueña:
“1. Solicitar del Secretario Ejecutivo de Puerto Rico que ins-criba la coalición o conjunción de los partidos ‘Unión de Puerto Rico’ y ‘Republicano Puertorriqueño’ bajo el nombre común de ‘Alianza Puertorriqueña’, asumiendo ésta todos los derechos, privilegios y pre-rrogativas que por las leyes corresponden a los referidos partidos con el fin de inscribir bajo la referida insignia de la Alianza Puertorri-queña en la papeleta electoral, que haya de votarse en las próximas elecciones generales, los candidatos elegidos' por la Alianza Puerto-rriqueña de acuerdo con su reglamento y con las prescripciones do la Ley Electoral;- para todos los cargos que hayan de votarse en dichas elecciones.
“2. Inscribir en la Secretaría Ejecutiva de Puerto Rico como insignia o emblema de la ‘Alianza Puertorriqueña’, el siguiente:
“ ‘Una balanza con sus platillos al fiel, que tenga sobre sí el nom-bre de “Alianza Puertorriqueña” y que integre al propio tiempo los nombres de los dos partidos históricos: “Unión de Puerto Rico” y “Republicano Puertorriqueño”, con sus respectivas insignias: las dos manos, y el águila.’
“3. Que la presente resolución sea comunicada al G-obernador de Puerto Rico, al Secretario Ejecutivo, a la Junta Insular de Eleccio-nes, a los Comités Locales de la Alianza Puertorriqueña, y al público en general.”
Esa resolución fue ratificada en una asamblea de la “Alianza”, celebrada en el teatro municipal de San Juan el 26 de agosto de 1928, así:
“B. — Ratificar el acuerdo del Comité Directivo de ‘La Alianza Puertorriqueña’ de fecha 13 de marzo del 1928, comunicado al Se-cretario Ejecutivo de Puerto Rico, y en tal virtud ‘La Alianza Puer-torriqueña’, acudirá a las urnas bajo un solo ticket e insignia ya adoptado y registrado, con el nombre oficial de ‘Alianza Puertorri-queña de los partidos Unión de Puerto Rico y Republicano Puerto-rriqueño’, quedando de este modo como patrimonio de ‘La Alianza’ los nombres históricos de los dos partidos aliados, al igual qu.e sus símbolos, personalidad, derechos y prerrogativas.
*237“Que el Comité Directivo de la Alianza Puertorriqueña, en su sesión de 28 de agosto de 1928, resolvió usar como nombre abreviado de su colectividad el de ‘Alianza Puertorriqueña’, y bajo tal nombre abreviado radicará en la Secretaría Ejecutiva de Puerto Rico todos los certificados de convenciones.”
La ratificación fué también comunicada oficialmente al Se-cretario Ejecutivo de Puerto Rico, por el Secretario del Co-mité Directivo de la “Alianza Puertorriqueña”.
El 4 de septiembre siguiente trasmitiéronse al Secretario Ejecutivo de Puerto Rico unos ciento veinte y cinco “cer-tificados de convención” firmados unos ochenta y dos por Antonio R. Barceló, Presidente, y Prank A. Martínez, Secreta-rio, y unos cuarenta y tres por Félix Córdova Dávila, Presi-dente, y Prank A. Martínez, Secretario. Transcribiremos lo pertinente de uno de los firmados como Presidente por Félix Córdova Dávila y otro de los firmados como-Presidente por Antonio R. Barceló:
“ALIANZA PUERTORRIQUEÑA
“Apartado 84
“San Juan, P. R.
“ CERTIFICADO DE CONVENCIÓN
“Los que suscriben, Presidente y Secretario de la Convención ce-lebrada por el Partido ‘Alianza Puertorriqueña’ en San Juan, Puerto Rico,
“CeRtipican: que reunidos, previa convocatoria, los miembros que constituyen dicba convención, al objeto de nominar los candi-datos de la ‘Alianza Puertorriqueña’ para los cargos de Comisionado Residente en los Estados Unidos, Senadores y Representantes ai. large y miembros de la Junta de Revisión e Igualamiento, que debe-rán figurar en el ticket en las próximas elecciones de noviembre, se llevó a cabo la votación entre los concurrentes, resultando proclama-dos, después del escrutinio, los señores siguientes:
“Para Comisionado Residente en los Estados Unidos: Félix Cór-dova Dávila.
“Para Senadores at large (por acumulación); Antonio R. Bar-celó, Juan Hernández López, Juan B. Soto.
*238“Y, para remitir al Secretario Ejecutivo de Puerto Rico, en cum-plimiento de lo que dispone la sección 36 de la Ley Electoral vigente, firmamos la presente en San Juan, Puerto Rico, a 28 de agosto de mil novecientos veintiocho.
“Félix Córdova Dávila, Presidente — Frank A. Martínez, Secre-tario. ’ ’
“ALIANZA PUERTORRIQUEÑA
“ CERTIFICADO DE CONVENCIÓN
“Los que suscriben, Presidente y Secretario de la Convención ce-lebrada por el partido ‘Alianza Puertorriqueña’ en el municipio de Ponce,
“CERTIFICAN, que reunidos los compromisarios de este municipio, previa convocatoria, al objeto de nominar los candidatos de la Alianza Puertorriqueña para los cargos de alcalde y miembros de la asam-blea municipal que deberán figurar en el ticket en las próximas elec-ciones de noviembre, se llevó a cabo la votación entre los concurren-tes, resultando nombrados candidatos, después del escrutinio, los se-ñores siguientes:
“Para Alcalde, Guillermo Vivas Valdivieso.
* i $ # # * # # ft
“Y, para remitir al Secretario Ejecutivo de Puerto Rico, en cum-plimiento de lo que dispone la sección 36 de la Ley Electoral vigente, firmamos la presente en San Juan, P. R., a los 31 días del mes de agosto de 1928.
“Antonio R. Barceló, Presidente — Frank A. Martínez, Secretario.”
Los otros certificados son prácticamente iguales.
También se enviaron al Secretario Ejecutivo por la “Alianza Puertorriqueña” con los dichos certificados, cier-tos documentos relativos a algunas sustituciones. Transcri-biremos uno de ellos. Dice:
“Yauco, P. R., septiembre_de 1926.
“Hon. Secretario Ejecutivo de P. R.
“Señor:
“Por la presente hago constar que acepto la designación que se me hace para sustituir al Sr. Pedro Olivari como miembro de la Asamblea Municipal por el Partido ‘Alianza Puertorriqueña’.
“Respetuosamente, Pedro M. Franceschi.”
*239Con toda esa documentación como base y con la qne ne-cesariamente tuvieron qne aportar los otros partidos de la Isla, preparóse el modelo de papeleta general oficial para las elecciones de 1928. Sólo tres columnas contiene.
En la primera, bajo la insignia oficial de la “Alianza” figuran los candidatos de la “Alianza Puertorriqueña de los Partidos Unión de Puerto Rico y Republicano Puertorri-queño”. En la segunda, bajo las. insignias del brazo soste-niendo la antorcha y del elefante, aparecen los, candidatos del “Partido Socialista-Constitucional”. La tercera no tiene divisa y está destinada a “Candidatos Independientes”.
Celebradas las elecciones en noviembre del dicho año 1928 y recontados los votos, se encontró que 132,826 electores mar-caron los suyos en la columna de la “Alianza Puertorriqueña de los Partidos Unión de Puerto Rico y Republicano Puer-torriqueño”, sin que sea posible distinguir su origen. Vota-ron en una sola columna, bajo un solo nombre y una sola divisa, formada ésta es verdad de atributos de viejas divi-sas, pero integradas dentro de otro nuevo, consistente en una balanza que generalmente simboliza la idea de' la justi-cia. Bajo la columna del “Partido Socialista-Constitucio-nal” votaron 123,415 electores, consignando sus votos en la tercera columna sólo noventa y cuatro personas.
Y así quedó, a nuestro juicio, expresado desde 1928 al in-terpretar la misma ley aplicable a éste, en el caso de Martínez Nadal v. Saldaña, Secretario Ejecutivo, 38 D.P.R. 446, 449, consagrada la creación de un nuevo partido o entidad política que por razón del número de sus votos siguió ño sólo osten-tando la condición de partido principal sino de partido de la mayoría en Puerto Rico.
Es evidente que surgieron desavenencias en el seno de la “Alianza” después de las elecciones de 1928. Los peti-cionarios no han presentado prueba clara sobre el origen de dichas desavenencias. Si bien introdujeron el Libro de Ac-tas a que ya nos hemos referido, se limitaron a presentar es-pecíficamente tres de ellas como prueba, la de la Asamblea *240de San Germán, 1924, la de la antigua Junta Central del Partido Unionista, 1929, y la de la Asamblea del llamado Partido Unionista de 24-26 agosto, 1929. La de la primera reunión de los “miembros unionistas del Directorio de la Alianza” fue omitida. Sin embargo, no obstante ser ello así, no obstante tratarse de un procedimiento en el cual con excepción de los documentos que tenía ya en su poder el Se-cretario Ejecutivo, toda la prueba nueva aportada ha estado bajo el absoluto control de la parte que solicita el remedio, hay bastante en los autos para concluir que dichas desavenen-cias no sólo surgieron después de las elecciones de 1928, si que no se originaron entre los grupos de diverso origen como tales grupos, sino, entre los líderes de ambas proce-dencias ya entrelazados y confundidos en el seno de la co-lectividad. Propusieron unos que el conflicto se sometiera al juicio y resolución de una asamblea de la “Alianza” tal como estaba ésta constituida. No se avino a ello el señor Barceló que sostenía que debía convocarse a una asamblea de cada partido para que dicha asamblea trazara el rumbo a seguir en el futuro. No hubo acuerdo. Y aparece convo-cada, según el libro de actas presentado a sesión la “Junta Central del Partido Unión de Puerto Pico (que quedó en tregua al establecerse la Alianza o pacto con el Partido Re-publicano Puertorriqueño en la asamblea de San Germán-el 4 de mayo de 1924) conjuntamente con los miembros unio-nistas del Directorio.”
Quisiéramos transcribir íntegramente el acta, pero ello alargaría dé modo extraordinario esta opinión. Transcri-biremos sólo una parte. El miembro propietario de la anti-gua Junta Central, José L. Berrios, leyó el siguiente escrito:
“Distinguidos compatriotas: — Estoy aquí honrándome mucho con estarlo, para deciros con toda franqueza que no soy unionista, sino en el seno de la Alianza Puertorriqueña. Después de haber guar-dado silencio durante la llamada Tregua de Dios y durante la última asamblea celebrada antes de las elecciones en que tácitamente se rea-lizó (y creo que expresamente también) la fusión de las dos ramas *241alianeistas, me sería muy doloroso desandar el camino andado, lleno de sinsabores y de sacrificios, por cuestiones personales en que el ex-cesivo amor propio prevalece. No- sé qué juicio podrían hacer de nosotros los hombres sensatos, plenos de patriotismo, si rompiésemos filas en estos momentos supremos para Puerto Rico en que han de so-lucionarse los .problemas más complicados que nos han salido al paso para dar paso franco a los adversarios y a los enemigos, acechadores irreductibles de nuestras destemplanzas para aprovecharse de ellas con grave perjuicio para nuestros más altos ideales. Estimo que en caucus de alianeistas, de vosotros como unionistas y de otros distin-guidos correligionarios también; pero de procedencia republicana, pro-cediendo todos serenamente, sin prejuicios, recordando que somos puertorriqueños y ahora más que en ninguna época pasada porque nunca hemos sufrido más vicisitudes que las que estamos sufriendo, necesita Puerto Rico del concurso inteligente, activo y reflexivo de sus mejores ciudadanos para buscar remedios que curen los muchos, males que padecemos, con un poco de sacrificio de nuestra vanidad y de ló que llamamos amor propio, bien podría llegarse a una solución satisfactoria en que no habrían vencidos y sola vencedora la Isla que contempla espectacularmente nuestras disencíones.
“Perdonad estas humildes indicaciones y que Dios os ilumine.”'
El Presidente, Sr. Bareeló, “manifiesta que la cuestión le-vantada por el Sr. Berrios no está en orden. ‘Estamos aquí reunidos’, dice, ‘vamos a deliberar, vamos a adoptar algunos acuerdos, bien sea en pro o en contra de todo lo que dice el Sr. Berrios.”
Seguidamente habló, según el acta, por espacio de dos horas, el Sr. Barceló. . Terciaron otras personas en la dis-cusión y presentóse una moción que fue aprobada por mayo-ría “convocando una asamblea magna del Partido Unión de-Puerto Rico”. Los Sres. Benitez Castaño y José L. Berrios que no estuvieron conformes, presentaron al Secretario para, que constara en acta la siguiente explicación de su voto ne-.gativo. Es así:
Por cuanto, después de un cuidadoso estudio de las cuestiones-, planteadas ante las personas que integraban la Junta Central de la. Union de Puerto Eico, cuando tuvo efecto la constitución de la hilanza Puertorriqueña, cuya cuestión no es otra, que la de resolver si debe-*242o no convocarse a una asamblea del partido Unión de Puerto Rico para decidir de su futura suerte;
“Por cuanto, que, en el orden moral como resultado de las pré-dicas que se han venido haciendo al pueblo, la fusión está práctica-mente hecha, y estamos obligados a ser consecuentes con los princi-pios que hemos venido sosteniendo;
“Por cuanto, que, en el orden legal, después del acuerdo (tomado en la asamblea de la Alianza de 1928 (apartado B del artículo IX) del programa de ésta) los dos partidos históricos dejaron desde aquel momento en manos de la Alianza y como patrimonio de ella, sus nombres históricos al igual que sus símbolos, personalidad, derechos y prerrogativas;
“Por tanto, resuélvese por los concurrentes a este acto, que en su opinión la llamada Junta Central carece ya de autoridad para intervenir en los asuntos que se debaten, y que corresponden única y exclusivamente a la Alianza.”
Los señores Arsenio Martínez, Genaro Cautiño y Leopoldo Figueroa manifestaron qne hacían snya la explicación del voto negativo qne antecede.
La asamblea general fné en efecto convocada, citándose, según se dice, a los miembros de la Jnnta Central y comités locales qne habían sido elegidos en 1922 por nn término de cnatro años y qne qnedaron, según se sostiene por los peti-cionarios, en receso a partir del pacto de 1924, y fné cele-brada en el teatro de San Jnan en los días 24 al 26 de agosto de 1929. El acta comprende desde la página 140 a la 189 del libro. En ella se aprobó nna resolnción, propuesta por sn Presidente, Sr. Parceló, cnyos particulares 1, 7 y 9 dicen:
“Pkxmeho: — Dar por terminada, como por la presente se dispone que termine y cese, la coalición política llevada a cabo entre el par-tido ‘Unión de Puerto Rico’ y el ‘Partido Republicano Puertorri-' queño’, por acuerdo de sus asambleas soberanas de San Germán y Mayagüez, respectivamente, celebradas el día cuatro de mayo de mil novecientos veinte y cuatro.
“ Súptim»: — Facultar y ordenar, como por la presente se faculta y ordena, a la Junta Central de la ‘Unión de Puerto Rico’, para que notifique al Secretario Ejecutivo de Puerto Rico, con copia certifi-cada de la misma, la presente resolución, para que sus determina-ciones tengan efecto a todo lo concerniente a los fines electorales; *243quedando el partido ‘Unión de Puerto Rico’ con el carácter de par-tido principal e independiente que tiene en la actualidad.
“Noveno: — La ‘Unión de Puerto Rico’ finalmente declara que todo Unionista, miembro del Directorio, miembro de algún Comité Local, de la ‘Alianza’, o cualquier otro Unionista que, con represen-tación o sin ella, concurra a la Asamblea proyectada de la ‘Alianza’, se considerará que concurrirá a la misma en su carácter particular o privado, pero no como Unionista; y en su consecuencia, cualquier acuerdo que en dicha Asamblea se adopte no tendrá autoridad ni fuerza legal o moral alguna para ser tenido en cuenta siquiera por la ‘Unión de Puerto Rico’.”
Después fué convocada y celebrada otra asamblea general extraordinaria en la que fueron designados los peticionarios como candidatos. La designación fué comunicada al Secre-tario Ejecutivo y éste solicitó la opinión legal del Attorney-General. Siguiéndola, se negó a inscribir las candidaturas, constituyendo el motivo fundamental de la negativa la no existencia del partido “Unión de Puerto Rico” como entidad independiente, a virtud de su fusión con el Republicano Puer-torriqueño para constituir el partido de la “Alianza Puerto-rriqueña”, tal como dejamos expresado.
Para completar la narración de los bechos, en relación con la actitud asumida por el Secretario Ejecutivo demandado, debe consignarse que la “Alianza Puertorriqueña” comu-nicó al dicbo Secretario los siguientes acuerdos adoptados en asamblea general ordinaria celebrada en Mayagñez los días 31 de agosto y 1 de septiembre de 1929. Dicen:
“Yo, Juan Validejuli Rodríguez, Secretario de la Asamblea So-berana de la Alianza Puertorriqueña celebrada en la ciudad de Ma-yagüez los días 31 de agosto y 1 de septiembre de 1929, certifico que en dicha Asamblea fué nominado presidente del Partido Alianza Puer-torriqueña el Hon. Rafael Cuevas Zequeira.
“Certifico además que en dicha Asamblea Soberana aquí mencio-nada fueron nominados Presidentes Honorarios de la Alianza Puer-torriqueña las siguientes personas:
“1. — Hon. Eduardo G-iorgetti,
“2. — Hon. Córdova Dávila,
“3. — Hon. José Tous Soto,
“4. — Doña Milagros Benet Mewton.
*244“Certifico además como Secretario del Comité' Insular de la Alianza Puertorriqueña que este organismo se reunió, previa convo-catoria al efecto hecha por el Hon. Rafael Cuevas Zequeira, Presi-dente de la Colectividad, en 5 de septiembre de 1929, en el Capitolio de Puerto Rico procediéndose a elegir y fueron electos dos Vice-presidentes de la Alianza Puertorriqueña recayendo la nominación en los Honorables Genaro Cautiño y Francisco Parra Capó.”
“Yo, Juan Valldejuli Rodríguez, Secretario. . . certifico:
‘ ‘ Que en dicha magna asamblea se aprobó la siguiente resolución:
“Resuélvase, por la Asamblea Soberana de la Alianza Puerto-rriqueña de los partidos Unión de Puerto Rico y Republicano Puer-torriqueño :
“1. — Ratificar, una vez más, los acuerdos y resoluciones que die-ron vida a la Alianza Puertorriqueña, confirmados por las actuacio-nes de su Asamblea General de 1928; reconocida y consagrada dicha Alianza como un solo Partido por la Ley y la voluntad expresa del electorado aliancista puertorriqueño, en las últimas elecciones de 1928;
“2. — Que la Alianza Puertorriqueña en sus funciones internas no reconocerá otros organismos que los por ella autorizados y creados, a cuyos acuerdos y reglamentos deberán todos los Aliancistas acata-miento y obediencia.
“Certifico además que en la mencionada asamblea de la Alianza Puertorriqueña celebrada en la ciudad de Mayagüez los días 31 de agosto y 1 de septiembre de 1929 se aprobó la siguiente resolución:
“Resuélvase, por la Asamblea Soberana de la Alianza Puerto-rriqueña de los partidos Unión de Puerto Rico y Republicano Puer-torriqueño :
“1. — Que el Comité Central de esta Colectividad nombrado ‘Directorio de la Alianza Puertorriqueña’ sea conocido de ahora en ade-lante con el nombre de ‘Comité Insular de la Alianza Puertorri-queña ’.
“2. — Que este Comité así denominado será el sucesor del antiguo ‘Directorio de la Alianza Puertorriqueña’, pudiendo ejercer en tal concepto todas las facultades de dicho Directorio en la forma que prescribe el reglamento de la colectividad.
“Certifico además como Secretario del Comité Insular de la Alianza Puertorriqueña—
“Que el Comité Insular de la Alianza Puertorriqueña previa con-vocatoria del presidente de la Colectividad, Hon. Rafael Cuevas Ze-queira, se reunió en el Capitolio de Puerto Rico con fecha 5 de sep-tiembre de 1929, asistiendo 34 miembros entre propietarios y suplen-*245tes de dicho organismo, constituyendo quorum y en la cual reunión se aprobó la resolución siguiente:
“Que se notifique' al Secretario Ejecutivo de Puerto Rico que la Alianza de los Partidos Unión de Puerto Rico y Republicano Puer-torriqueño, en su asamblea soberana celebrada en 31 de agosto y 1 de septiembre de 1929 en la ciudad de Mayagiiez, acordó ratificar nuevamente la Alianza de los Partidos Unión de Puerto Rico y Re-publicano Puertorriqueño, a los efectos del artículo 42, párrafo 2 de la Ley número 1, para enmendar las secciones 40 y 42 de la Ley de Inscripciones y Elecciones, aprobada en junio 25 de 1919, según ha sido enmendada y conocida, por disposiciones de la misma Ley como 'Ley Electoral de Inscripciones’ de mayo 7 de 1927 y se le mani-fieste además a dicho Secretario Ejecutivo de Puerto Rico que en consonancia con dicho acuerdo la Alianza de los Partidos Unión de Puerto Rico y Republicano Puertorriqueño, ¡águe reclamando para sí y usando su emblema y nombre de la Alianza de los Par-tidos Unión de Puerto Rico y Partido Republicano Puertorriqueño con que fué a las urnas en las últimas elecciones generales y según aparecen registrados en la Secretaría Ejecutiva de Puerto Rico.”
También recibió el Secretario Ejecutivo una comunica-ción de M. Díaz G-arcía, como Presidente de la Alianza Puer-torriqueña, oponiéndose a la inscripción en la Secretaría del nombre “Unión de Puerto Rico”, por considerarla lesiva a los intereses de la “Alianza” a quien correspondía exclusi-vamente dicho nombre.
• ¿Cómo es posible, a virtud de esos hechos y la ley, llegar a otra conclusión que no sea a la que llegara el Attorney General de Puerto Rico al resolver la consulta que le hiciera el Secretario Ejecutivo y al aconsejarle que denegara la ins-cripción solicitada por los peticionarios?
Sostienen éstos en su alegato como cuestiones a debatir:
“1. — Que un partido político, como cualquiera otra asociación de las que no tienen un objeto pecuniario, es una asociación voluntaria de ciudadanos capacitados como electores, reconocida como una en-tidad jurídica con personalidad suficiente para demostrar su existen-cia legal y dictar reglas para su propia conservación mientras sub-sista y no se disuelva voluntariamente; pero distinta en su organi-zación interna a la de una Corporación o Sociedad.
“2. — Por razón de su naturaleza jurídica, dos partidos políticos *246podrán constituir una sociedad, alianza o coalición de ellos; pero nunca podrán consolidarse o refundirse (merge) en uno solo, sin antes disolverse voluntariamente.
“3. — Cualquier sociedad de asociaciones, constituida sin término fijo, puede ser disuelta por la sola voluntad de una cualquiera de las asociaciones integrantes de la sociedad, alianza o coalición en cualquier tiempo, siempre que notifique al otro asociado o asocia-ción la disolución del pacto o contrato social.
“4. — El último ‘Disponiéndose’ de la sección 42 de la Ley Electoral, según quedó enmendado por la Ley No. 1 de 7 de mayo del 1927, es gramaticalmente susceptible de interpretarse de acuerdo con el espíritu de la Constitución Americana y de nuestra Carta Orgánica.
“5. — Si la citada sección 42 en relación con la sección 40 de la Ley Electoral, según quedó enmendada en el año 1927, no pudiera interpretarse conforme a nuestra teoría, cualquier otra interpreta-ción resultaría anticonstitucional por los cuatro motivos alegados en el párrafo 8 de nuestra petición de mandamus.
“6. — Si los partidos constituyentes de dicha alianza no se conso-lidaron y ésta fué disuelta por la voluntad de uno de los asociados o coaligados, tales partidos recobraron su personalidad, nombre e insignia y deben ser restituidos a su estado anterior, para lo cual el Secretario Ejecutivo deberá asignar al partido Unión de Puerto Rico el número de votos que le corresponda en las últimlas elecciones del 1928, adoptando cualquiera regla que él crea más razonable, justa o equitativa.
“7. — No tratándose en este caso de dos facciones o disidencias de un mismo partido cuyas controversias pudieran resolverse por un Comité Central, sino de dos partidos independientes que reclaman el mismo nombre, insignia y la prerrogativa de partido principal, cons-tituido uno hace 27 años y el otro, en el mes de septiembre de 1929, procede el recurso de mandamus para obligar al Secretario Ejecutivo a inscribir las candidaturas del partido que tenga derecho a usar el nombre e insignias de la Unión de Puerto Rico.”
Sigue después una argumentación sobre esas cuestiones re-veladora de un gran esfuerzo mental, de amplios conocimien-tos y recursos jurídicos, de habilidad extraordinaria, pero que se estrella en la roca de los hechos consumados, de la ley aplicable, de la inevitable consecuencia de los actos pro-pios.
*247El pacto de 1924 fue válido, de acuerdo con la ley y los precedentes. Los organismos directores de los partidos po-líticos, tenían autoridad para actuar como entonces actuaron. Realizada la “Alianza”, el electorado siguió a los líderes, y la “Alianza” quedó representada en la Legislatura por una mayoría que le daba el pleno control de la misma. ¿Qué ne-cesidad babía de variar la ley, si se quería conservar la coali-ción y a la vez la personalidad separada de los partidos que la formaban? Los motivos que se ban indicado para el cam-bio por los peticionarios, no resisten a la prueba de un juicio sereno sobre el particular. Las palabras y el propósito de la ley tal como quedó enmendada, son claros. Las secciones 40 y 42 y las 14 y 36 que no fueron enmendadas, están estre-chamente entrelazadas. Son preceptos in pari materia.
Por la sección 40 se prescribió que ninguna persona po-dría ser candidato para un mismo cargo en dos o más can-didaturas distintas y por la 42 se dispuso que los partidos que en las elecciones anteriores fueron a las urnas aliados o coaligados, inscribiendo candidaturas separadas en las cua-les figuraban en todo o en parte los mismos candidatos para iguales cargos, podrían inscribir en la Secretaría Ejecutiva de Puerto Rico, a petición del organismo central directivo de dicha alianza o coalición, un nombre general para dicha alianza o coalición y una insignia que contuviera las insignias de cada uno de los partidos aliados y coaligados, inscri-biéndose debajo de la misma una sola candidatura, y dispuso además , que la alianza o coalición que así concurriera a las urnas, sería considerada como un solo partido, con las mis-mas prerrogativas, derechos y deberes, que de acuerdo con la ley, tenían los partidos que la integraran, siendo consi-derada como partido principal u organizado, de acuerdo con el número de votos que obtuviera en la elección.
Se ha argumentado extensamente por los peticionarios en el sentido de que el verbo “considerar” usado por el Le-gislador en la sección 42 no puede tener el alcance de “con-vertir” en un solo partido a los partidos coaligados que a *248sus preceptos se acojan. También se ba argumentado ex-tensamente por el Fiscal General en el sentido de que lo tiene. A nuestro juicio la intención de la Legislatura es evidente y las palabras de la ley dicen lo que el Legislador quiso decir. “Hasta abora se trataba de partidos aliados o coaligados. Desde abora en adelante si dichos partidos adoptan un nom-bre general y debajo de él inscriben una sola candidatura y así acuden a las elecciones, serán considerados como un solo partido, esto es, serán tenidos como, constituirán, que-darán convertidos en un solo partido, con los mismos dere-chos y deberes de los partidos que integren la alianza o coalición.” Si examinamos, por ejemplo, la sección 14 de la propia Ley Electoral, se verá que desde 1919 el Legislador usó igual verbo y forma, y volvió a usarlos ál enmendar la sección en 1924, para prescribir cuáles son los partidos or-ganizados en Puerto Rico. Y así dijo en 1919: “Cualquier organización política que baya depositado el veinte por ciento de la totalidad de los votos de la Isla para Comisionado a Washington en la elección anterior, será considerada como partido organizado. . .” Y dijo en 1924: “y cualquier par-tido político que baya adquirido la categoría de partido principal, partido de la mayoría o partido organizado, será con-siderado y tratado como tal. . .” Y es bien claro que ello quiere decir que tales partidos al ser considerados como tales, lo son. El legislador reconoce que tienen la condición de tales, que son tales partidos organizados.
Por la sección 36 se prescribe la forma cómo los .partidos políticos, únicamente los partidos políticos celebran sus con-venciones y certifican sus candidaturas al Secretario Ejecu-tivo de la Isla..
Se ba insistido en que al pacto de 1924 no se fijó término de duración. No se le fijó expresamente, pero dada la na-turaleza especial y los fines y propósitos de los partidos po-líticos, el término no podía ser otro que el de cuatro años. Para las elecciones que al cabo de esos cuatro años deberían celebrarse de conformidad con la Ley Orgánica, era necesario *249ratificar expresa o implícitamente el pacto o tomar otro acuerdo. Y los legisladores de la “Alianza” prepararon el camino para la adopción de ese otro acuerdo, enmendando la ley debidamente, y su organismo director a la ley enmendada se acogió por completo. Lo liizo a sabiendas, dándose cuenta de que al hacerlo sería considerada la “Alianza” como un solo partido, con todas las consecuencias inherentes a tal con-sideración. Y decimos a sabiendas porque no sólo las pala-bras de la ley no admiten otro significado, si que además por-que así se expresó invariablemente en unos ciento veinte y cinco certificados de convención por las dos figuras más conspi-cuas de la “Alianza” procedentes del campo de la “Unión”; Antonio R. Barceló y Félix Córdova Dávila. No fué sólo- el Secretario, fueron los señores Barceló y Córdova Dávila como Presidentes de las convenciones “celebradas por el partido Alianza Puertorriqueña”, los que así lo aseguraron en do-cumentos oficiales. Y no sólo los Directores demostraron tal entendimiento. Cuando se enviaron documentos en relación con las candidaturas para las elecciones de 1928, procedentes directamente de los municipios, en ellos, como en el caso dé Yauco que oportunamente transcribimos, se habla expresa-mente del “Partido Alianza Puertorriqueña”. Las conven-ciones, como se ha dicho, las celebran únicamente los partidos políticos según la sección 36 de la ley, y al designar “La Alianza” sus candidatos por convención, actuó en armonía con sus expresos propósitos de convertirse en mi solo partido.
Pero hay más. La Resolución por virtud de la cual el Comité Directivo de la “Alianza” decidió acogerse a la ley enmendada por sus legisladores, dispuso que se solicitara del Secretario Ejecutivo que se inscribiera la conjunción de ios partidos “Unión de Puerto Rico” y “Republicano Puer-torriqueño” bajo el nombre común de “Alianza Puertorri-queña”, para figurar en el ticket electoral como partido po-lítico, ordenándose que dicha resolución se comunicara al Go-bernador de la Isla, al Secretario Ejecutivo, a la Junta Insular de Elecciones, a los Comités Locales de la Alianza y *250al público en general. Y no sólo se adoptó la resolución por el Comité Directivo, si qne se ratificó en una Asamblea de la “Alianza” celebrada en el Teatro Municipal de San Juan el 26 de agosto de 1928, en cuya ratificación se dice de modo ex-preso, en términos inequívocos, “ quedm'bdo de este modo como patrimonio de ‘La Alimusa’ los nombres históricos de los dos partidos aliados, al igual que sus símbolos, persona-lidad, derechos y prerrogativas
Y así quedó finalmente consumado cuando de conformidad con el acuerdo del Comité ratificado por la Asamblea, la “Alianza” fué a las urnas de tal modo.
 Se dice abora que si se interpretara del modo que fiemos interpretado la sección 42 de la Ley Electoral, debería-mos decidir que era contraria a la Constitución. No fué la Alianm la que atacó en 1928 la constitucionalidad de la Ley Electoral. Fué su adversario el ‘ ‘ Partido Constitucional His-tórico”. Y con motivo del recurso legal que estableciera,, quedó expuesto el criterio de esta Corte Suprema a que antes nos referimos del siguiente modo:
“Entramos a discutir la cuestión del nombre. En 1924, el anti-guo Partido Republicano se dividió en dos sectores. Uno de ellos re-tuvo la maquinaria del partido, y continuó designándose con el nom-bre de Partido Republicano. El otro sector celebró una convención separada y llegó a ser conocido con. el nombre de ‘Partido Constitu-cional Histórico’, que es el verdadero peticionario en este caso. El partido desea cambiar su nombre por el de ‘Partido Republicano Puro’. El demandado, en su carácter de Secretario Ejecutivo de Puerto Rico, al igual que el interventor, .el Partido Republicano Puer-torriqueño, alegan que dicho Partido Republicano conserva aún el nombre y el emblema del partido. El peticionario alega que el Par-tido Republicano tiene convenida una fusión con el Partido Unionista, y que, por tanto, dicho Partido Republicano ha perdido su perso-nalidad. Este, sin embargo, sostiene y demuestra que esta fusión no tendrá efecto legal hasta el día en que se celebren las elecciones. La sección 42 de la Ley Electoral, según quedó enmendada el 7 de mayo de 1927, lee así:
‘ ‘ ‘ Ningún partido político adoptará como nombre o. emblema un n'ombre o .emblema que se hubiere usado o adoptado previamente *251por otro partido político, en todo o en parte, si ese otro partido to-davía reclama y usa dicho nombre 'o emblema. .
“Estamos convencidos de que la Legislatura tenía derecho a prohibir el uso de un nombre que otro partido utiliza parcial o to-talmente y que tal prohibición se hará extensiva a un n'ombre que el otro partido se proponga usar en las elecciones venideras. No im-porta que el día de las elecciones o posteriormente el otro partido se proponga hacer una fusión con un tercer partido bajo un nombre distinto. El llamado Partido Republicano tiene una existencia legal independiente hasta el mismo día de las elecciones.”
“El llamado Partido Republicano tiene una existencia legal independiente hasta el mismo día de las elecciones”, dijimos entonces, el 25 de junio de 1928. El llamado “Par-tido Unión de Puerto Rico” tuvo una existencia legal inde-pendiente hasta el mismo día de las elecciones de 1928, de-cimos ahora, aplicando igual criterio, ya que la fusión se acordó de conformidad con la ley y fue sancionada por el electorado.
“Estamos convencidos de que la Legislatura tenía dere-cho a prohibir el uso de un nombre que otro partido utiliza parcial o totalmente y que tal prohibición se hará extensiva a un nombre que el otro partido se proponga usar en las elec-ciones venideras”, dijimos también entonces, y aplicando lo dicho a este caso expresamos ahora que siendo el nombre “Unión de Puerto Rico” patrimonio del partido “Alianza Puertorriqueña de los Partidos Unión de Puerto Rico y Re-publicano Puertorriqueño”, que lo reclama para usarlo en las próximas elecciones, no puede dicho nombre “Unión de Puerto Rico” ser usado por ningún otro partido o agrupa-ción, de acuerdo con una ley para dictar la cual tenía plenas facultades la Legislatura.
En el caso de Riter v. Douglass, 109 Pac. 440, 447, que es un caso electoral, se dijo:
“. . . El Juez Cooley en su gran obra sobre Limitaciones Cons-titucionales dice: ‘La regla de derecho sobre la materia parece ser que excepto cuando la Constitución ha fijado límites al poder le-gislativo, éste debe ser considerado como prácticamente absoluto, *252opere o no de acuerdo con el derecho natural en cualquier ca&o de-terminado. Las cortes no son los tutores de los derechos de los ha-bitantes del estado, excepto en tanto tales derechos estén garantiza-dos por alguna disposición constitucional que caiga dentro del co-nocimiento judicial. La protección contra legislación poco sabia u opresiva dentro de l'os límites constitucionales se logra apelando a la justicia y patriotismo de los representantes del pueblo. Si esto fracasa, el pueblo en su capacidad soberana puede corregir el mal;, pero las cortes no pueden asumir sus derechos. El poder judicial Solamente puede impedir que se ponga en vigor un estatuto cuando está en conflicto con la Constitución. . . Cualquier actuación judicial que no sobrepase los límites de los poderes otorgados a otros departamentos gubernamentales, siendo prima facie válida, debe ha-cerse cumplir, a menos que puedan señalarse en la Constitución al-gunas restricciones a la autoridad legislativa y que se demuestre que el caso cae dentro de tales limitaciones.” Cooley’s Constitutional Limitations (7th Ed.) 236-237.. La Corte Suprema de Pennsylvania tersamente expresa la regla así: 'Nada que no sea una clara infracción de la Constitución — una clara usurpación de poder que ha sido prohibido — justificará al poder judicial que declare una ley del departamento legislativo inconstitucional y nula.’ Pennsylvania Railroad Co. v. Ribelt, 66 Pa. 169 (5 Am. Rep. 360). Nuestra propia Corte Suprema, al interpretar el poder legislativo del estado, resolvió lo siguiente: ‘Que la Legislatura tiene el poder de aprobar cualquier ley que no esté prohibida por nuestra Constitución. ’ State v. Arrington, 18 Nev. 412, 4 Pac. 735. Será innecesario con-sumir cualquier tiempo considerando todo lo que se ha dicho en las argumentaciones y en cualquiera otra forma, respecto a la sabiduría, política o conveniencia de la ley en controversia, a n'o ser para ma-nifestar que esta corte, de conformidad con el derecho incontrovertible, ha resuelto que estos extremos deben ser determinados sola-mente por el poder judicial, y que por esta razón ninguna actua-ción legislativa está sujeta a derogación judicial. Ex parte Boyce, 27 Nev. 299, 75 Pac. 1, 65 L.R.A. 47; Ex parte Kair, 28 Nev. 132-149, 80 Pac. 463, 113 Am. St. Rep. 817; Id., 28 Nev. 425-439, 82 Pac. 453.”
Los poderes de la Legislatura de Puerto Rico surgen de nuestra Carta Orgánica. Ninguna de las prescripciones y limitaciones que diclia carta contiene le prohíbe actuar en la forma en que lo hizo. La materia sobre la cual legisló está *253dentro de su jurisdicción. El derecho fundamental del ciu-dadano al voto no se destruyó ni obstaculizó. Tampoco se destruyó ni obstaculizó el derecho de los votantes a formar agrupaciones o partidos. Se reguló. El Legislador por la sección 42 de la Ley Electoral, no creó ningún nuevo partido. Se limitó a fijar la regia a virtud de la cual podía crearse.
Conocemos bien el principio de que si una ley admite dos interpretaciones, una de ellas que la hace constitucional y otra que la coloca fuera de las limitaciones de la constitu-ción, debe aceptarse por las cortes la interpretación primera, pero estimamos que tal principio no es de aplicación aquí, porque consideramos que la ley tal como ha sido interpre-tada y fué bien entendida por los partidos “Unión de Puerto Rico’’ y “Republicano Puertorriqueño” al acogerse volun-tariamente a ella, no es anticonstitucional. Si acaso hubiere podido atacarse por inconstitucional la ley, aunque no debe entenderse que resolvemos tal cosa, lo hubiera sido en tanto en cuanto prohibía que figuraran iguales candidatos bajo diferentes candidaturas.
 Se insiste en sostener en que para que pudiera verificarse la fusión de dos partidos en uno, era necesario que dichos partidos se hubieran previamente disuelto. Estamos conformes. En lo que no estamos es en que era necesario convocar a los antiguos organismos para que éstos acordaran la disolución. La disolución quedó de hecho acordada por la actuación de los organismos directivos y fué. sancionada por eh cuerpo electoral.
Por el pacto se crearon nuevos comités directores," insular o central y locales, que asumieron la plena dirección de am-bos partidos. Conocemos cómo fueron desenvolviéndose los acontecimientos. Parece que la alianza en la práctica re-sultó tan completa y eficiente, que la fusión fué acordada por los jefes reconocidos de uno y otro partido en el seno de la misma. Pública fué la enmienda de la ley electoral, .pública la resolución acogiéndose a ella, público el traspaso al patrimonio de la “Alianza” de los nombres, la personali-*254dad, las insignias y las prerrogativas de los partidos que pac-taron en 1924. Faltaba únicamente la actuación del electo-rado, que es el supremo juez, y el electorado habló en las elecciones de 1928 aprobando la actuación de los jefes.
Que se podía actuar así, se desprende, si se penetra bien en el fondo de ello, de todos los casos citados en los alegatos definiendo lo que son los partidos políticos, cómo se consti-tuyen y funcionan, y cuáles son sus propósitos y facultades. Citaremos sólo dos.
En Davis v. Hambrick, 58 S. W. 779, 780, se dijo:
“Los partidos políticos son as'ociaciones voluntarias para fines políticos. Son regidos por sus propios usos y establecen sus pro-pias reglas. Los miembros de tales partidos pueden constituirlos, reorganizarlos, y disolverlos a su voluntad. Los electores que cons-tituyen tal partido son, en verdad, el único cuerpo que puede final-mente determinar entre facciones u organizaciones rivales.”
Y en Morrow v. Wipf, 115 N. W. 1121, 1126 y 1127, se expresa:
“Los partidos políticos no son creaciones de la ley. Existen in-dependientemente de los estatutos; y tienen poder inherente para reglamentar sus propios asuntos, sujetos solamente a aquellas res-tricciones legislativas que han sido legalmente enactadas.
í < * * * * * * #
“Los partidos políticos resultan de la asociación voluntaria de los electores. No existen p'or ministerio de ley; y poseen plenos poderes respecto a sus propios asuntos, en ausencia de reglamen-tación legislativa. ’ ’
Las desavenencias como dejamos establecido surgieron después de las elecciones de 1928, convertida ya la “Alianza” en mi partido organizado, y lo fueron, como también dijimos, no entre los grupos de distinto origen sino entre líderes de ambas procedencias ya entrelazados y confundidos en el seno de la colectividad. Siendo ello así es evidente que su solu-ción correspondía a los organismos directores, Comité Direc-tivo y Asambleas, de la propia “Alianza Puertorriqueña”, y mientras a ellos no se sometiera su investigación y solución, *255ni el Secretario Ejecutivo podía actuar ni las Cortes de Jus-ticia intervenir, de acuerdo con los precedentes y la juris-prudencia aplicables. Creemos que esto es tan claro que basta los mismos peticionarios lo reconocen en cierto modo en su séptima proposición. Abundante jurisprudencia sobre el particular puede encontrarse en el alegato del amicus curiae.
Durante todo el tiempo que bemoso dedicado al estudio y resolución de este caso, la única vacilación que bemos te-nido es la de si a virtud de nuestra actuación impediríamos que libremente volvieran a agruparse bajo su vieja bandera los que con ella fueron tantas veces a la lucba, pero la con-ciencia reacciona al darse cuenta de que no es sólo el caso de los peticionarios el que está envuelto, sino el de sus com-pañeros de pacto y fusión que no ban sido plenamente oídos, pero que ban avisado que se mantienen firmes en sus compro-misos y actuaciones. El reconocimiento de la personalidad que reclaman para sí los peticionarios, implica la destrucción de la personalidad creada al amparo de la ley por la libre voluntad de ellos mismos y de sus amigos, correligionarios y asociados de otro tiempo. Son intereses encontrados los que están envueltos y lo más justo es aplicar la ley tal como fué enactada, entendida y usada, y dejar que cada cual se avenga a las consecuencias de sus propios actos.
El presente no es en verdad un caso propio para ex-pedir un auto de mandamus. Bajo las circunstancias, el verdadero deber ministerial que tenía el Secretario Ejecutivo, fué por él cumplido al negarse como se negó a inscribir las nominaciones de los peticionarios como candidatos del partido “Unión de Puerto Rico”.
Después de todo bay que reconocer que si bien el nombre de una colectividad política tiene gran importancia afectiva y puede influir notablemente en el éxito de unas elecciones, son los electores los que con sus votos tienen el control defi-nitivo de ellas. Si es cierto que los peticionarios conservan toda la fuerza del viejo partido a que pertenecieron y que *256la “Alianza” no cuenta con el apoyo del cnerpo electoral, dicho cnerpo tendrá la oportunidad de expresarse por sí mismo en las elecciones de 1932, bajo cualquier nombre que los peticionarios escojan para concurrir a ellas de acuerdo con la ley.

Debe negarse la solicitud de mandamus.